Citation Nr: 1730202	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as mitral valve prolapse.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to November 1987, with additional periods of service in the Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2014, the Board remanded the case for further development.  A January 2015 rating decision granted service connection for dry eye syndrome with allergic conjunctivitis (claimed as allergies).  Thus, this issue is no longer before the Board.

In May 2016, the Board remanded the case for compliance with the prior remand and an addendum medical opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the March 2017 supplemental statement of the case was returned by the United States Postal Service with a note that the mail could not be forwarded.  While the Veteran provided a new mailing address in June 2016, the AOJ sent the supplemental statement of the case to his old address.  Thus, the AOJ should resend the supplemental statement of the case to the Veteran's new address, as reflected in the June 2016 correspondence.

Also, as requested, the AOJ made a formal finding that the Veteran had periods of inactive duty training (INACDUTRA) on August 7, 1993, August 8, 1993, August 8, 1999, and August 22, 1999.  The Board's review of the evidence the AOJ relied on in making that finding indicates that the August 22, 1999 date should actually be August 21, 1999.  While that error does not change the outcome of this case, the AOJ should correct it on remand and readjudicate the claim.  

Similarly, the prior remand contains an error in specifying the date of the August 1993 period of INACDUTRA when requesting the medical opinions on the neck and back disorders.  The Board requested an opinion on whether "any currently-diagnosed back and neck disabilities had their onset in or are etiologically-related to a motor vehicle accident in August 1993 (April 7, 1993) or April 2004 (April 17, 2004)."  Remand at 4-5 (Italics added).  While the Board regrets the error in writing "April" instead of "August," the examiners properly noted that the motor vehicle accident occurred in August 1993 and thus new opinions are not needed.  However, when readjudicating the claim, the AOJ should correct the error for the record.

Accordingly, the case is REMANDED for the following actions:

1.  Resend the March 2017 supplemental statement of the case to the Veteran's new address, as reflected in the June 2016 correspondence.

2.  Then, readjudicate the claim with correction of the August 22, 1999 date of INACDUTRA to August 21, 1999 and the April 7, 1993 date of motor vehicle accident to August 7, 1993.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

